 PLAYTIME KIDDIE WEAR, INC.373Playtime KiddieWear,Inc.,Deer Park Mfg. Co.,Inc.andLocal 107,International Ladies GarmentWorkers Union,AFL-CIO. Case 29-CA-1683June 30, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSand considering also the absence of any evidence that the employees wereled to believe these changes were related to the union campaign,we do notfind sufficient evidence that the grant of the foregoing benefits was unlaw-fully motivatedWe correct the Trial Examiner's inadvertent reference, in the first par ofsecB of his Decision,to February 15, 1969,as the date on whichDiGirolamo began visiting the plant once a month It is clear from therecord that the correct date is February 15, 1968TRIAL EXAMINER'S DECISIONOn March 27, 1970, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and were engaging in certain unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending thatthey cease and desist therefrom and take certain af-firmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondents filedexceptions to the Trial Examiner's Decision and asupporting brief.-Pursuant to the provisions of Section 3(b) of theAct, the National LaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and briefand the entire record in the case, and except asnoted in the margin, hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recom-mended Order of the Trial Examiner, as hereinmodified, and hereby orders that Respondents,Playtime KiddieWear, Inc., and Deer Park Mfg.Co., Inc., their officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order, with the followingmodification:Delete paragraph 1(a) of the RecommendedOrder and renumber the remaining paragraphs ac-cordingly.'We do not adopt that portion of the Trial Examiner's Decision whichfinds that the Respondents violated Section 8(a)( 1) of theAct by (I)restoring the 5-minute clean-up bell in late November or early December1968, (2)instituting,at the same time, a 10-minute coffee break, and (3)granting wage increases to certain of the unorganized employees betweenlate December 1968 andearly 1969The record establishes the existence of economic considerations whichreasonablyjustified the above-described actions In these circumstances,184 NLRB No. 41STATEMENT OF THE CASEJOSEPH I. NACHMAN,Trial Examiner.This mattertried before me at Brooklyn,New York,on January5,6,and 9,1970,with all parties present andrepresented by counsel,involves a complaint' pur-suant to Section 10(b) of the National Labor Rela-tionsAct, as amended(herein the Act), allegingthat in the course of an organizational campaign byLocal 107,International Ladies Garment WorkersUnion,AFL-CIO (herein Local 107 or the Union),Playtime KiddieWear,Inc., and Deer Park Mfg.Co., Inc.(herein Playtime and Deer Park,respec-tively,and collectively called Respondent, andwhich allegedly constitute a single integrated busi-ness enterprise),by - various acts,interfered with,restrained,and coerced its employees in the exer-cise of rights guaranteed by Section 7 of the Act.For reasons hereafter stated,Ifind that Respondentviolated Section 8(a)(1) of the Act,and recom-mended a remedial order.At the trial the parties were afforded full oppor-tunity to introduce relevant evidence,to examineand cross-examine witnesses,toargue on therecord, and to submit briefs. Oral argument waswaived.A brief submitted by the General Counselhas been duly considered.2 Upon the pleadings,evidence,stipulations of counsel,and the entirerecord in the case,including my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaintalleges,the answer admits, and Ifind that Playtime and Deer Park are New Yorkcorporations,engaged inthe village of Deer Park,New York, in the manufacture of children'sclothing, and that Playtime annually receives fromand ships to points and places outside the State ofNew York, raw materials and finished productsvaluedin excessof $50,000. However, Respondentsdeny the further averment in the complaint thatPlaytime and Deer Park constitutea single in-tegrated business enterprise. The uncontradicted' Issued August 29 on a charge filed and served May 29 Unless other-wise indicated, all dates are 1969RAlthough counsel for Respondent stated at the hearing that he wouldfile a brief, and obtained an extension of time for that purpose, no suchbrief has been received427-835 0 - 74 - 25 374DECISIONSOF NATIONAL LABORRELATIONS BOARDtestimony on that issue shows that Harold Rose3 ispresident of Playtime and vice president of DeerPark; that Mortimer Cherin is vice president ofPlaytime and president of Deer Park, there beingno other officers of either corporation; and thestock in both corporations is owned in equal sharesby the two individuals mentioned. Cherin devoteshimselfprimarily to the purchasing of materials,production,and costing,whileRose handlesprimarily sales, finances, and officemanagement. Inadditionto samplemakers, Playtime employs cut-ters who cut materials to specified sizes and shapes.The cut material is then turned over to Deer Parkwho contracts for the necessary sewing operationsat various needle shops in the New York area.Upon completion of the sewing operations, the gar-ments are returned to Deer Park, where pressers,drapers, and finishers employed by Deer Park putthe garments in condition for sale. The finished gar-ments are returned to Playtime where they arestored until packed for shipment in fulfillment oforders obtained by Playtime; the work of storing,packing, and shipping being done by employees ofPlaytime. Playtime conducts these operations frompremisesknown as 699 and 721 Long IslandAvenue, while Deer Park's operations are in a por-tion of the -building known as 699 Long IslandAvenue, separated from Playtime's operations by aconcrete wall with five openings at each end, whichare generally kept open to permit the free flow ofmerchandise between the two operations. AtPlaytime all decisions respecting labor relations aremade as a result of consultation between Rose andCherin. Although Rose initially claimed that mat-ters of labor relations at Deer Park were deter-mined by its manager of operations (at the time ofthe events here material, one Paul Goldman), hesubsequently admitted that a decision with respecttowhether a union should be recognized or notcould only be made after he and Cherin haddiscussed the matter.' On the basis of the foregoingfacts, applied in the light of the tests developed bythe Board for a "single employer," I find and con-clude that Playtime and Deer Park constitute a sin-gle integratedbusinessenterpriseadministering acommon labor policy for the employees of saidCompanies. SeeRadio and Television BroadcastTechnicians Local Union 1264 v. Broadcast Serviceof Mobile, Inc.,380 U.S. 255, and the cases therecited.II.THE LABOR ORGANIZATION INVOLVEDAlthough the complaint does not allege that the8When calledto testify,the witness identified himself as Harold Rose,and he is so known to the employees.However,the parties stipulated thathis correct nameis HaroldG. Rosengarten.4My findings to this point are based on the uncontradicted testimony ofRose Respondents sought to adduce testimony and made an offerof prooftending to show that the two corporations operate at arms length asseparate entities, that each pay their employees from their separate bankaccounts;that neither guarantees the credit of the other;and that eachleases its own space by separate lease agreements, for whichhthey pay byseparate checks drawn on separate bank accounts All such testimony wasrejectedas being irrelevant and immaterial to the issue.Union is a labor organization, the evidence showsthat Local 107 has entered into a contract- withPlaytime covering the, wages, hours, and terms andconditions of employment of a unit of cutters em-ployed by Playtime. On the. basis of this evidence,and the organizational activities of Local 107,hereafter set forth, I find and conclude that Local107 is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. BackgroundOn February 15, 1968, Playtime recognized andentered into a collective-bargaining agreement withLocal 107 with respect to a unit composed of "allemployees of the cutting department, employed atthe Company's premises located at Long IslandAvenue, Deer Park, New York, including but notlimited to cutters, spreaders, graders,markermakers and floor boys ... "5 for a term of 2 years.The contract makes no reference to the subject of abonus to employees covered by, it. Union AgentJohn DiGirolamo conducted the campaign in fall of1967 which led to the organization of the, cuttingdepartment employees, and after February 15,1968, serviced the employees covered by the afore-mentioned contract, visiting the premises on LongIsland Avenue at least once a month. Except for thecutting department employees, all employees ofPlaytime and Deer Park are unorganized.B.Current FactsThe Organizational CampaignAs a result of a telephone call from a samplemaker at Playtime, Local 107 in early November1968 began a campaign to organize all the unor-ganized employees of both Playtime and Deer Park.DiGirolamo was the principalunion agent engagedin this activity, visiting employees at their homeswhere he obtained a number of authorizationcards.' No effort was made to keep the Union's ac-tivity in that regard a secret. Paul Goldman, an ad-mitted agent of Respondent,7 conceded that em-ployee Muriel Reha discussed with him the fact thatunion agentswere visiting employees. -AlthoughGoldman claimed that these discussions with Rehadid not occur until "sometime in January 1969,"and that he did not know DiGirolamo until theS The unit description excludes"all other production and maintenanceemployees,office clerical employees,guards, watchmen,professional em-ployees, and all supervisors" as defined in the Act.6 There is no evidence to indicate whether the number of cards obtainedby the Union approached a majority of the employeesinvolved.- r Goldman described himself as general manager in charge of productionat Deer Park,and quality control manager for Playtime.The evidenceleaves no room for doubt that Goldman was the highest authority ofRespondent at the plant with respect to its day-to-day operations,Rose andCherin spending their time at premises in NewYork City, visiting the plantin Deer Park with such frequency as they deemed necessary. PLAYTIMEKIDDIEWEAR, INC.375latter part of January 1969, I do not credit histestimony in that regard. I find it impossible to be-lieve that in this small plant where total employ-ment does not exceed 70, DiGirolamo could havevisited the plant at least once a month sinceFebruary 15, 1969, and Goldman, who admittedthat he saw DiGirolamo about the plant, would nothave known who he was and the reason for beingon the premises. I also find it impossible to believethat with the union campaign being a subject ofdiscussion among the employees in the plant, asemployee Daddino testified it was, information ofthat fact did not come to Goldman before January1969. Accordingly, I find and conclude that Gold-man was aware of the Union's organizational effortsamong its unorganized employees virtually from theinception of the Union's campaign which began inearly November 1968.8 The Union's campaign wascontinuing at the time of the hearing.The General Counsel contends that during theperiod from November 1968 through January1969, Respondent engaged in a series of acts viola-tive of Section 8(a)(1) of the Act. The evidencewith respect to these incidents will now be detailed.1.Reinstitutionof the warning bell andestablishment of the morning coffee breakFor some years prior to October 1968, Playtimeemployees who worked as sample makers receiveda 10-minute coffee break at 2:30 p.m. each day, butno coffee break during the morning hours. In addi-tion a bell rang at 4:25 p.m., at which time theseemployees were permitted to quit work so theycould wash up and leave the plant at 4:30 p.m.Sometime in October, before the Union began itscampaign, the 4:25 p.m. bell was eliminated andwork continued until 4:30, with employees makingready to leave on their own time. In late Novemberor early December, after the Union began its cam-paign, the employees were told that an additionalcoffee break running from 10 to 10:10 a.m., wasbeing granted, and that the 4:25 p.m. bell was beingrestored.No reason was given the employees forthe additional coffee break or for the restoration ofthe 4:25 p.m. bell.92.The wage increasesEmployee Daddino had worked for Playtime as asamplemaker for something over 8 years. At thebeginning of 1966, Daddino was receiving a weeklysalary of $60, which was increased to $65 as of theweek ending September 26, 1966; to $70 as of theweek ending May 31, 1967; and further increasedto $80 in January 1969, when all samplemakerswere increased to that figure. In addition, a sub-stantial number of Deer Park employees were givenwage increases during November and December1968 and January 1969.10C. The Christmas BonusDuring the Christmas season of 1966 and 1967,Playtime paid its cutter employees a Christmasbonus, but no bonus was paid to the remaining em-ployees of Playtime or to the employees of DeerPark." The day before Christmas 1968, Respon-dent gave a Christmas party which was attended byall employees of Playtime and Deer Park who wereat work that day, as well as by Playtime PresidentRose.Duringthe party an office employee dressedas Santa Claus announced that he was going to readoff a list ofnames,and that those persons calledshould step up and receive an envelope containinga gift. The names so called by "Santa Claus" werethe unorganized employees of Playtime and DeerPark.12 After so distributing the envelopes "SantaClaus" announced "Now I am going through thecutting department," and with that he went througha door leading to the street, and did not reappear.Playtime President Rose was present during this en-tire event, but made no comment. 13A day or two after Christmas,Beltram,a cutteremployed at Playtime, complained to his unionrepresentative about his failure to receive a bonusin 1968, and the union agent thereupon conferredwith Rose regarding the matter. Rose admittedlytook the position that he was under no obligation topay a bonus to the cutters, and would not do so. Inthe course of the discussion, when pressed for areason for not paying a bonus to the cutters, Rose'That a trier of fact may find thecontraryof the uncontradictedtestimony of a witness is settled SeeN LR B v Walton ManufacturingCo,369 U S 404,where the SupremeCourt,quoting withapproval fromthe opinion of Judge Learned Hand writing for the SecondCircuit inDyerv.MacDougall,201 F 2d 265,269, stated that the demeanor of a witness"may satisfythe tribunal, not onlythat the witness'testimony is not true,but that the truth is the oppositeof his story,for the denialof one,who hasa motive to deny, may be uttered with such hesitation,discomfort, ar-rogance or defiance,as to give assurance that he is fabricating,and that, ifhe is, there is no alternative but to assume the truthof what hedenies " 369U.S. at 408°The abovefindings are based on the testimonyof employee DaddinoPlant Manager Goldman admitted the establishment of the morning coffeebreak and the reinstitutionof the 4 25p in bell However,his reasonstherefor are not credited10The findings in this section are based on a stipulationof the parties andResps Exits 5 and 7" Cutter Beltram, who started work at Playtime in February 1967,testified that at Christmas of that year he received a bonus of $50, but thatother cutters who had been there longer received $100" The envelopes so distributed contained a check which Respondentcalls a Christmas bonus.The method of computing the bonus is not dis-closed by the evidence,nor does the evidence disclose the precise numberof employees who received such a bonus or the amount paid each It doesappear that the amount of the bonus paid employee Daddino was $10 46,which indicates that it was computed by some kind of formula" Rose admits his presence at the party,but denies that he knew of orauthorized the distribution of the envelopes by "Santa Claus,"or that heheard the remark made by the latter about taking care of the cutters,claim-ing that intoxicants were flowing freely, and that"half of us(presumablyincluding himself] were pretty well loaded at that time"1do not credit histestimony disclaiming knowledge of the event. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDremarked, "Well, maybe I don't like the cuttersanymore. 1114D. The Meeting With EmployeesOn January 17, and again on January 24, 1969,allof the unorganized employees of Playtime andDeer Park were notified by managementto assem-ble in the lunchroom during an approaching breakperiod. Certain statements made at thesemeetingsby management officials which the General Coun-sel contends violated Section 8(a)(1) of the Act areset separately for each meeting.1.January 17meetingAt this meeting Plant Manager Goldman statedthat it had come to his attention that the employeeswere being visited at their homes by Union AgentDiGirolamo, and this was fine with him if the em-ployees wanted a union. One employee stated thatDiGirolamo came to her home that preceding even-ing and that she had signed a union card. After ask-ing what the card said and being told that she didnot know, Goldman stated that the paper shesigned could have been a commitment to pay $100a week or a month. In the course of the meetingGoldman also stated that the advent of the Unioncould bring strikes, reduced work, loss of earnings,possible plant closure, and in any event would notmake things better for the employees.152.The January 24 meetingThis meeting, like the previous one, was attendedby the unorganized employees of both Playtime andDeer Park. When the approximately 30 employeesfirstassembled, no representative of managementwas present. After employee Daddino asked thepurpose of the meeting, employee Marion Leo re-marked it was to take a vote on whether the em-ployees wanted the Union or not. When Daddinoannounced, in a voice loud enough for all assem-bled to hear, that she would not vote because sucha vote did not mean anything, Leo left the roomand returned with Company President Rose and"This finding based on the testimony of Jesus Beltram and Union AgentDiGirolamo Rose did not deny the quoted remark attributed to him1'Upon learning of theJanuary17 meeting,the Union,on January 20,1969, wrote Goldman that as the latter had assembled and addressed theemployees concerning their union activities,the Union wished equal timeto address the employees during working hours on the Company'spremises Respondent received this letter on January22 and admittedly didnot reply to it16My findings with respect to the two meetings are based on the creditedtestimony of employee Daddino, and in some instances the admissions byGoldman Goldman admitted that at theJanuary 17meeting, he did tell theemployee who said she had signed a union card without reading it that thecard might have been a purchase order obligating her to the payment ofseveral hundred dollars He claimed,however, that the information that theemployee had signed a card was volunteered by the employee,and was notin response to a question by him Goldman also admitted that at the Janua-ry 24 meeting,the subject of the employees forming their own union andselecting one of their own group to represent them was discussed, butclaimed that the suggestion came from one of the employees and not fromhim, and in this regard Goldman is corroborated by Rose Additionally,PlantManager Goldman. After asking what theproblem was, and being told that the employees"don't want to take a vote," Goldman told the as-sembled group that if they wanted a union theycould have one, but suggested that they form theirown union and select one of their group torepresent them. After some further discussion re-garding the mechanics of Goldman's suggestion,but without any agreement thereon, the meetingconcluded without any vote being taken. The onlycomment made by Rose at this meeting was that ifthe employees wanted a union they could have one,and that if anyone was interested in seeing the con-tract he had with the Union representing the cut-ters, he would be glad to show it to them.'E.The Alleged SurveillanceAfter being informed of what transpired at themeetings of January 17 and 24, Union AgentDiGirolamobeginningon January 27 or 28, 1969,and continuing for the next 4 days, stationed him-self at lunchtime and the end of the workday, at theplant entrance used by all Playtime and Deer Parkemployees when they report for or leave work, forthe purpose of speaking with the employees. Duringthese 4 days, whenever DiGirolamo so appeared atRespondent'spremises,PlantManager Goldmanstationed himself outside the building near the em-ployee entrance, in full view of all employees thatwould pass, and stayed there for the entire periodthatDiGirolamoremainedatthepremises.DiGirolamo testified without contradiction that onthese occasions when he attempted to conversewith the employees as they came out of the build-ing, some of themrefused to talk with him. Theevidence also shows that on some of these occa-sions,Goldman was not aware the DiGirolamo hadarrived outside the building, but was notified of thatfact and promptly moved to station himself outsidethe employee entrance to the building. Goldmanadmitted that at the times involved nothing con-nected with the Company's business required himto be at the employee entrance to the building, andclaimedthat his presence there was motivated onlyby curiosity.17Goldman admitted that at one of the meetings he had with the employeeshe was asked what would happen if they selected the Union to representthem and demands were made to which Respondent would not agree, andthat he replied, "the possibility then was they would go out on strike, thepossibility was that they would lose time from work,that means they wouldlose income,the Company would lose business and possibly lose accountsbecause they didn't deliver and this may possibly cause a loss of somejobs " Goldman also admitted that at these meetings he told the employeesthat a union's demand for hours and wages were dependent on the ability ofthe Company to pay, and that if the demands werebeyond its ability to pay,itwas possible the Company would have to close downTo theextent thatthe testimony of Goldman and Rose conflicts with that of Daddmo, I creditthe latter11As indicated above, I do not credit Goldman's testimony that he didnot know DiGirolamountil January 27,1969, the first day the latter sta-tioned himself outside the employee entrance, and that his purpose in goingto the employee entrance that day was to ascertain the identity of an ap-parent stranger and the reason for his being there Neither doI credit Gold-man's testimony that his presence at the employee entrance, as above in-dicated,was dictatedsolelyby his curiosity PLAYTIME KIDDIE WEAR,INC.377F.Contentions and Conclusions1.The violations of Section 8(a)(1)Ifind and conclude that Respondent violatedSection 8(a)(1) of the Act in the following particu-lars:(a)By reestablishing the 4:25 p.m. bell, institut-ing the morning coffee break, granting the wage in-creases to the samplemakers employed by Playtimeand certain employees of Deer Park in lateDecember 1968 and early 1969, and the paymentof the Christmas bonus in 1968 to the noncuttingemployees. Upon the entire record and in view ofthe timingof these benefits, I am convinced, andtherefore find and conclude, that the benefitsreferred to were granted as blandishments todemonstrate to the employees that that selection ofunionrepresentation was not only unnecessary, butunwise. Or, as the Supreme Court expressed it inN.L.R.B. v. Exchange Parts Company,375 U.S.405, 409:The danger inherent in well-timed increases inbenefits is the suggestion of a fist inside thevelvet glove. Employees are not likely to missthe inference that the source of benefits nowconferredis alsothe source from which futurebenefits must flow and which may dry up if it isnot obliged.(b) The statements of Goldman made at hismeeting withemployees on January 17 and 24 thatthe advent of the Union would bring about strikes,reduced work, loss of earnings, and possible plantclosure,as wellas his suggestion that the employeesform their own union and select one of their groupto representthem.Although Goldman's remarksabout strikes, reduced volume of work, loss ofearnings,and plant closure were phrasedin termsthatsuchevents were possible, on consideration ofthe entire record, and particularly Respondent'sunion animus, I am convinced and accordingly findand conclude "that the intended and understoodimport of [Goldman's]messagewas not to predictthat unionization would inevitablycause the plantto close but to threaten to throw employees out ofwork regardlessof the economicrealities"(N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575,619), and hence constitute threats proscribed bySection 8(a)(1) of the Act. In thisconnection, itmay be noted that Respondent offered notestimony even tending to show that the dire con-sequences referred to by Goldman had any basis infact.Cf.N.L.R.B. v. Gissel, supraat 618. That an"'MeGeneral Counsel contends that Respondentadditionally violatedSection 8(a)(1) of the Act by announcing, in February1969, the formationof a profit-sharing plan Respondent contends that theplan wasformulatedand announced to the employees in the late summerof 1968, some 2 to 3monthsbefore the Union's organizational campaign began,by posting anotice thereof on the bulletin board located over the timeclockAlthoughemployee Daddino testified thatshe never saw the notice on the bulletinboard and knew nothing of the plan untilshe was given a statement of herinterest therein sometimein February1969, 1 find it a little strange that nootheremployee wascalled bythe GeneralCounsel torefute the positiveemployer's suggestion to his employees that theyorganize their own union constitutes the inter-ference proscribed by Section 8(a)(1) is settled byBoard adjudication.Abex Corporation,162 NLRB328;Yankee Distributors,152 NLRB 1018, 1024.(c)Goldman's conduct during the latter part ofJanuary1969, in stationing himself outside the em-ployee entrance to Respondent'spremises whenDiGirolamo came to that entrance,which conduct Ifind and conclude constitutes surveillance which isproscribed by Section 8(a)(1) of the Act. As thefacts setforthabove demonstrate,Goldman did notgo to the employee entrance for the purpose of at-tending to any legitimate company activity.Indeedhe admits that his sole reason was curiosity; areason which I reject as specious.While Goldmancarried on this activity on company property, at aplace where he had every right to be,and was notrequired to close his eyes to union activity takingplace in his direct line of vision,Iam convincedand therefore find and conclude that Goldman en-gaged in theactivityreferred to with the intent andpurposeofdemonstrating to employees thatmanagement was watching their contacts with theUnion's agent and to discourage such contact. ThatGoldman's conduct had the effect he intended is in-dicated by DiGirolamo's testimony that althoughthe employees talked freely to him in other circum-stances, they indicated reluctance to do so whileGoldman was observing them.Accordingly, I findand conclude that Goldman's conduct constitutessurveillance violative of Section 8(a)(1) of the Act.J.W.Mortell Company,168 NLRB435;Certain-Teed ProductsCorporation,153 NLRB 495, 498,507; cf.Atlanta GasLight Co.,162 NLRB 436. SeealsoTex ManufacturingCompany,180 NLRB 808.Goldman's purpose,as above found,distinguishedthe instant case fromSalant&Salant,Incorporated,92 NLRB 417, 446-447.182.The 8(a)(3) violationThe General Counsel conceded that Respondentwas under no contractual obligation to pay the cut-ters a bonus at Christmas 1968. He further con-cedes that the Christmas bonuses paid in prioryears to the cutters had not been paid under cir-cumstances from which it might be appropriatelyconcluded that the bonus had by custom and prac-ticebecome a part of the regular rate of pay.Rather, the General Counsel contends that thebonus was withheld from the cutters for the pur-pose of demonstrating to the noncutting employeestestimony of Plant Manager Goldman that he posted the notice on the bul-letin board sometime in September 1968, and that it was still on the bul-letin board on the last day of the trial herein Accordingly, I find and con-clude that the General Counsel failed to establish by a preponderance ofthe evidence that the profit-sharing plan was not made known to the em-ployees prior to the Union's campaignAdditionally,itmay be noted thatevenif itwere to be foundthat Respondent did announce a profit-sharingplan undercircumstancesconstituting a violation of section 8(a)( I ) of theAct, such findingwouldadd nothing to the scope of the order that will berecommended 378DECISIONSOF NATIONALLABOR RELATIONS BOARDwhom the Union was then attempting to organizethat they could expect to lose benefits if theyselected union representation. Consideration of theentire record convinces me, and I find and con-clude, that Respondent withheld the 1968 Christ-mas bonus from the cutters with the intent and pur-pose asserted by the General Counsel. The state-ment and conduct of "Santa Claus" at the Christ-mas party about taking care of the cutters, all ofwhich Rose not only saw and heard, but remainedsilent, and Rose's statement when the Union com-plained about the failure to pay a bonus to the cut-ters that perhaps he "didn't like the cutters any-more," when considered in the light of Respon-dent's union animus evidenced by its other unfairlabor practices herein found, in my opinion dictatethe conclusion which I have reached. AlthoughRose denied that the decision to withhold the bonusfrom the cutters was in any way motivated by thefactthatan organizational campaignwas inprogress among the noncutting employees, andclaimed that his decision was predicated solely onthe fact that costs in the cutting department wentup and production fell during 1968, no companyrecords, which certainly exist, were introduced. In-steadRespondent relies solely on Rose's uncor-roborated testimony, which itself makes the defensesuspect.For, as the Supreme Court said inIn-terstate Circuit, Inc. v. United States,306 U.S. 208,226, "The production of weak evidence whenstrong is available can lead only to the conclusionthat the strong would have been adverse."As the withholding of the bonus from the cuttersconstituted discrimination and had the natural andforeseeable effect of discouraging membership inthe Union, said conduct violated Section 8(a)(3) ofthe Act, and as it also constituted interference with,and restraint and coercion of, both the cutting andnoncutting employees, it also violated Section8(a)(1) of the Act. I so find.Upon the foregoing findings of fact and the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Playtime and Deer Park constitute a single in-tegrated enterprise administering a common laborpolicy and an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By the conduct set forth in section III, C,hereof, Respondent interfered with, restrained, andcoerced employees in the exercise of rights guaran-teed them by Section 7 of the Act, and thereby hasengaged in and is engaging in unfair labor practicesproscribed by Section 8(a)(1) of the Act.4.By denying a Christmas bonus to its cutters'HWith respect to remedy, the General Counsel urges that in addition tothe customary posting of notices in its plant,Respondent be required tomail a copy of said notice to each employee at his or her last known ad-for the purpose of demonstrating to noncutter em-ployees that their adherence to the Union wouldresult in reduced benefits, all as found in section III,C, hereof, Respondent discriminated against saidcutters in regard to their hire and tenure of employ-ment and the terms and conditions thereof, todiscouragemembership in the Union, and inter-fered with, restrained, and coerced its employees inthe exercise of rights guaranteed by Section 7 ofthe Act, and thereby has engaged in and is engaginginunfair labor practices proscribed by Section8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent engaged in unfairlabor practices, I shall recommend that it berequired to cease and desist therefrom and takecertainaffirmative action found necessary anddesigned to effectuate the policies of the Act.Having found that Respondent interfered with,restrained, and coerced its employees in the exer-cise of rights guaranteed by Section 7 of the Act, itwill be recommended that it be required to ceaseand desist therefrom. Because of the nature andcharacter of the unfair labor practices found, whichgo to the very heart of the Act, I shall recommendthatRespondent be required to cease and desistfrom in any manner interfering with, restraining, orcoercing employees in the exercise of their Section7 rights.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d532 (C.A.4); California Lingerie, Inc.,129 NLRB912, 915.Having also found that Respondent discrimina-torily denied a 1968 Christmas bonus to its cuttingdepartment employees, it will be recommendedthat it be required to make each of said employeeswhole for the loss suffered by reason of said dis-crimination against them by paying to each of themthe bonus they normally would have received butfor said discrimination, with interest thereon at therate of 6 percent per annum, from December 24,1968, until paid, as provided inIsisPlumbing &Heating Co.,138 NLRB 716. To assist in procuringcompliance with this provision, it will be recom-mended that Respondent be required to preserveand make available to agents of the Board allpayroll and other records necessary or useful indetermining compliance with the Board's order, orin computing the amount of backpay due. 19RECOMMENDED ORDERUpon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recom-mended that the National Labor Relations Boardorder Playtime Kiddie Wear, Inc., and Deer Parkdress I find nothing in the evidence to indicate why the usual and customa-ry posting at Respondent's plantwould not beadequate to fully advise theemployees of their statutory tights PLAYTIMEKIDDIE WEAR,Mfg. Co.,their officers,agents,successors,and as-signs, to:1.Cease and desist from:(a)Changing the wages,hours, or the terms andconditions of employment of its employees for thepurpose of inducing employees to cease supportinga labor organization.(b) Telling employees that their selection of alabor organization to act as their collective-bargain-ing representative will bring about strikes, reducedwork,loss of earnings,or plant closure.(c)Urging or suggesting to employees that theyselect one of their fellow employees as a collective-bargaining representative rather than a labor or-ganization.(d)Granting or refusing to grant employees abonus for the purpose of discouraging employeesfrom assisting or supporting a labor organization.(e)Engaging in surveillance of the union activi-ties of employees,or in any conduct from whichemployees may reasonably infer that their union ac-tivities are under such surveillance.(f)Discouraging membership in Local 107, In-ternationalLadiesGarmentWorkersUnion,AFL-CIO,or any other labor organization by dis-criminating against any employee in regard to his orher hire, tenure,or any term or condition of em-ployment.(g) In any other manner interfering with,restraining,or coercing employees in the exerciseof their right to self-organization,to form,join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such ac-tivities.2.Take the following affirmative action foundnecessary and designed to effectuate the policies ofthe Act:(a)Make whole the employees in its cutting de-partment for the bonus they would have received inDecember 1968 but for the discrimination againstthem in the manner set forth in the section hereofentitled"The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents,for examination andcopying, all payroll records, social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisrecommended Order.(c) Post at its Deer Park,New York,plants co-pies of the attached notice marked "Appendix. "20Copies of said notice,on forms provided by the Re-40 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-INC.379gionalDirector for Region 29 (Brooklyn, NewYork), after being duly signed by an authorizedrepresentative,shall be posted by it immediatelyupon receipt thereof,and be maintained by it for60 consecutive days thereafter,inconspicuousplaces,including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be taken by it to insure that said notices arenot altered,defaced, or covered by any othermaterial.(d)Notify said Regional Director,inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.21APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which both sides had the op-portunity to present their evidence,theNationalLabor Relations Board has found that we, PlaytimeKiddieWear,Inc., and Deer Park Mfg.Co., Inc.,violated the National Labor Relations Act, and or-dered us to post this notice. We therefore notifyyou that:The Act gives all employees these rightsTo organize themselvesTo form,join, or help unionsTo act together for collective bargainingor other mutual aid or protectionTo refuseto do any or all of thesethings.WE WILL NOT do anything to interfere withyou in the exercise of these rights.All of ouremployees are free to become or remain amember of Local 107, International LadiesGarment Workers Union,AFL-CIO, or anyother union,or not to become or remain amember of any union.WE WILL NOT tell our employees that theselection of a union to represent them in col-lectivebargainingmay result in strikes,reduced work,loss of earnings, or the closingof our plants.WE WILL NOT urge or suggest that you selectone of your fellow employees as your collec-tive-bargaining representative,rather than aunion.WE WILL NOT spy on your union activities, orengage in any conduct to make you think weare spying on you.tional Labor Relations Board"shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "Si In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwasting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " 380DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT pay or refuse to pay any of ouremployees a bonus,ormake any change inyour wages,hours, or other terms and condi-tions of your employment for the purpose ofinfluencing you not to help or support a union.We fully understand,however,that nothing inthe order of the National Labor RelationsBoard requires us to withdraw,change, orabandon any term or condition of employmentthat you now enjoy.As it has been found that we violated the lawwhen we withheld a bonus from our cutting de-partment employees at Christmas 1968, to in-duce our employees not to assist or supportLocal 107, we will pay to said cutting depart-ment employees the bonus they would nor-mally have received at Christmas 1968, withinterest.DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliancewith its provisions may be directed totheBoard'sOffice,16Court Street,FourthFloor,Brooklyn,New York 11201,Telephone212-596-3535.PLAYTIME KIDDIE WEAR,INC., DEER PARK MFG.Co., INC.(Employer)